by defendant, as limited by his motion, from a sentence of the County Court, Orange County, imposed November 23, 1979. Appeal dismissed without prejudice to the commencement of a proceeding pursuant to CPLR article 78 to compel the Department of Correctional Services to place defendant in an institution with appropriate programs, facilities and security arrangements. An appeal taken pursuant to subdivision (i) of section 670.17 of the rules of this court brings up for review only the "legality, propriety or excessiveness of the sentence imposed” (22 NYCRR 670.17 [i]). Since defendant does not base his appeal on any of these enumerated grounds, but rather challenges the appropriateness *857of the particular institution wherein he is incarcerated pursuant to the sentence, the appeal must be dismissed. Lazer, J. P., Mangano, Gibbons, and Rabin, JJ., concur.